F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           June 28, 2005
                               FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    HONG LIN JIANG,

                 Petitioner,

     v.                                                   No. 04-9585
                                                         (A77-993-500)
    ALBERTO R. GONZALES,         *
                                                      (Petition for Review)

                 Respondent.




                               ORDER AND JUDGMENT         **




Before HARTZ , McKAY , and PORFILIO , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

*
      On February 4, 2005, Alberto R. Gonzales became the United States
Attorney General. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Gonzales is substituted for John Ashcroft as the
Respondent in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Hong Lin Jiang, a citizen of the People’s Republic of China, appeals the

denial of his petition for asylum, restriction on removal,        1
                                                                      and relief under the

United Nations Convention Against Torture (CAT).             2
                                                                 We take jurisdiction under

8 U.S.C. § 1252(a) and deny the petition for review.

                                              I.

       Mr. Jiang asserts that his father started practicing Falun Gong           3
                                                                                     in 1996. In

July 1999, the Chinese government banned Falun Gong and began persecuting

Falun Gong followers. According to Mr. Jiang, around April 2001, the police

discovered his father’s involvement with Falun Gong and visited the family’s

house. A search uncovered Falun Gong materials in his father’s room, which they

seized. Because Mr. Jiang’s father was not home, the police took Mr. Jiang to the

station, where they questioned him for about thirty minutes. The police released



1
       “Restriction on removal was known as ‘withholding of removal’ prior to
the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.”
Elzour v. Ashcroft , 378 F.3d 1143, 1148 n.5 (10th Cir. 2004). We use the newer
term “restriction on removal.”   See 8 U.S.C. § 1231(b)(3).
2
      The formal name of the Convention Against Torture is the United Nations
Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85.  See Elzour , 378 F.3d at 1150 n.8.
3
       “Falun Gong is an international movement, though primarily Chinese, that
is often referred to as a ‘religion’ (or, by its critics, as a ‘cult’), though it is not a
religion in the Western sense. . . . The emphasis is on spiritual self-perfection
through prescribed physical exercises; in this respect the movement has affinities
with traditional Chinese medicine.”     Iao v. Gonzales , 400 F.3d 530, 532 (7th Cir.
2005).

                                             -2-
him with a request that his father report to the police station. Mr. Jiang returned

home. He did not speak with his family, though, because while he was at the

police station, his father, mother, and brother heard of the police visit and fled.

       About two weeks later, the police returned, looking for Mr. Jiang’s father.

Mr. Jiang testified that they told him that, if his father did not report to the station

that day, the rest of the family would be arrested. Mr. Jiang left home and went

into hiding until he was smuggled out of China to Vietnam. He arrived in the

United States on October 1, 2001, and petitioned for asylum, restriction on

removal, and relief under the CAT, all of which were denied. The Bureau of

Immigration Appeals (BIA) affirmed without opinion, and Mr. Jiang appeals.

                                             II.

       When the BIA summarily affirms the decision of the Immigration Judge

(IJ), we review the IJ’s decision as if it were the decision of the BIA.       Wiransane

v. Ashcroft , 366 F.3d 889, 897 (10th Cir. 2004).

       To be considered for asylum, Mr. Jiang must prove that he meets the

statutory definition of “refugee,” i.e., that he faces “persecution or a well-founded

fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A);

8 U.S.C. § 1158(b)(1)(A). “Because [petitioner’s] application failed on refugee

status, our review is limited, in breadth, to that threshold determination.”      Vatulev


                                             -3-
v. Ashcroft , 354 F.3d 1207, 1209 (10th Cir. 2003). “Our review is further limited,

in depth, to evaluating whether the record on the whole provides substantial

support for that determination or, rather, is so decisively to the contrary that a

reasonable factfinder would have concluded petitioner is a refugee.”           Id. In

immigration proceedings, it is the province of the BIA and the IJ to make factual

findings, including credibility determinations. Consequently, we do not disturb

an IJ’s factual findings, so long as “they are substantially reasonable and

supported by specific, cogent reasons.”      Sviridov v. Ashcroft , 358 F.3d 722, 729

(10th Cir. 2004).

       Mr. Jiang asserts past persecution and the likelihood of future persecution

on account of political opinion, due to his father’s practice of Falun Gong.       4
                                                                                        “On

its face, this claim is cognizable under the asylum statute.”      Vatulev , 354 F.3d at

1209. “Thus, our disposition turns on whether petitioner presented evidence

sufficient to compel a reasonable factfinder to accept [his] version and legal

characterization of the events prompting [his] application for asylum.”           Id.




4
       At the hearing, Mr. Jiang’s testimony regarding past persecution concerned
the police visit and questioning regarding his father’s Falun Gong materials and
the police’s threats to arrest Mr. Jiang if his father did not turn himself in. On
appeal, Mr. Jiang claims for the first time that he himself has begun practicing
Falun Gong since he arrived in this country. We do not address Mr. Jiang’s new
argument because this court does not consider new issues on appeal.      See Nguyen
v. INS , 991 F.2d 621, 623 n.3 (10th Cir. 1993).

                                             -4-
       Mr. Jiang had little evidence other than his own testimony, and the IJ stated

that “this case basically comes down to [the] credibility of this individual.”

Admin. R. at 34. The IJ discounted Mr. Jiang’s credibility because it “was not

sufficiently detailed, consistent, or believable to provide a plausible and coherent

account of the basis for his fears.”   Id. at 35. Particularly, the IJ was troubled by

Mr. Jiang’s account of his interactions with police, finding his description of his

family’s actions “not reasonable” and without coherent explanation.       Id. at 36.

The IJ also was troubled by Mr. Jiang’s testimony about his documentation to

enter the United States and his explanation why he threw his passport and tickets

away before immigration officials contacted him, his inability to recall details

about his travels to the United States, and by specific inconsistencies and

implausibilities in parts of his testimony. Further, the IJ noted that Mr. Jiang did

not present items within his control that would have enhanced his credibility.

       “An IJ’s adverse credibility determination may appropriately be based upon

such factors as inconsistencies in the witness’ testimony, lack of sufficient detail,

or implausibility.”   Elzour v. Ashcroft , 378 F.3d 1143, 1152 (10th Cir. 2004). Our

review of the record indicates that the IJ identified the required specific, cogent

factors, that the factors he cited were appropriate in evaluating Mr. Jiang’s

credibility, and that his determination is substantially reasonable and is supported




                                            -5-
by the record as a whole. On this record, a reasonable factfinder is not compelled

to conclude that Mr. Jiang has proven refugee status.

       Because Mr. Jiang falls short of meeting the standard for asylum, he also

cannot establish his entitlement to restriction on removal, which involves even

more stringent standards.    See Estrada-Escobar v. Ashcroft     , 376 F.3d 1042, 1048

(10th Cir. 2004). Further, the CAT requires a showing that it would be more

likely than not that Mr. Jiang would be tortured if he were to return to China.    See

Sviridov , 358 F.3d at 729. We conclude that there is substantial evidence

supporting the IJ’s determination that Mr. Jiang is not entitled to relief under the

CAT.

       The petition for review is DENIED.

                                                         Entered for the Court


                                                         John C. Porfilio
                                                         Circuit Judge




                                            -6-